Citation Nr: 1314666	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  11-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus type II. 

(The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, an acquired psychiatric disorder, temporomandibular joint (TMJ) disorder, and right ear hearing loss are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In this regard, the RO granted service connection for diabetes mellitus in the November 2008 rating decision and assigned an initial 20 percent disability rating.  The Veteran submitted a timely, December 2008, notice of disagreement (NOD) as to the assigned rating.  In March 2011, the Board determined that a remand was warranted in order for the RO to issue a statement of the case (SOC) for the increased rating claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO subsequently issued a September 2011 SOC.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.  The RO issued a supplemental SOC in March 2012.

In December 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Thereafter, in November 2012, he testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the claims file.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The virtual file does not currently contain any additional evidence pertinent to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The most recent VA treatment record associated with the claims file is dated August 24, 2011 and was generated via the West Haven system of the Veterans Health Information Systems and Technology Architecture (VISTA).  Subsequent to that date, in December 2011, the Veteran informed a Decision Review Officer that he had been treated by VA for worsening diabetic symptoms.  He attested that his VA physician had wanted to prescribe insulin, but because he objected to injections, had prescribed a combination of increased oral medication in lieu of insulin.  He also attested that he had to restrict his activities as a result of increased diabetic symptomatology - specifically, he testified that he could still go for walks, but not long walks, and that he could no longer dance.  Treatment notes dated prior to August 24, 2011 do not indicate any such treatment or restrictions, but a March 2012 VA prescription medication summary reflects that new prescription medication for diabetes was commenced in October 2011.  Further, the Veteran testified at the November 2012 Board hearing that he had been treated by VA for diabetes approximately three (3) weeks earlier.  As the Veteran's testimony and the March 2012 prescription summary reflect that pertinent VA treatment records are outstanding, the agency of original jurisdiction (AOJ) should obtain and incorporate notes generated after August 24, 2011 into the claims file before appellate review proceeds.

The Board also finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination.  He was last afforded a VA examination in January 2010.  More than three (3) years have passed since that examination, the claims file reflects multiple changes in his prescription medications since that time, and the Veteran testified in December 2011 and November 2012 as to increases in his diabetic symptoms.  In this regard, the Board notes that the Veteran's December 2011 testimony before a DRO indicates that he had been advised to restrict his activities, but he informed the undersigned Veterans Law Judge in November 2012 that his VA physician had not ordered him to restrict his activities.  Also, at the Board hearing, he testified to episodes of dizziness.  Therefore, as the evidence suggests that the Veteran's diabetic symptomatology may have increased in severity since the January 2010 VA examination and the details of his current diabetic treatment are not clear, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected diabetes mellitus type II.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The appeal is therefore REMANDED for the following actions:

1.  Obtain all VA treatment records from the West Haven system of VISTA dated from August 24, 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran with an opportunity to submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination at an appropriate location to determine the current nature and severity of his diabetes mellitus type II.  The claims file, to include a copy of this Remand, must be made available to the examiner. The examiner must review this Remand and the claims file as well as conduct any indicated evaluations, studies, and tests in order to identify the nature and severity of all current manifestations of the Veteran's service-connected diabetes mellitus.  

The examiner should specifically report the Veteran's current treatment regimen with respect to his diabetes mellitus.  He or she should indicate whether the Veteran is on a restricted diet as well as whether he has ever been prescribed insulin or medications in lieu of insulin.  The examiner is also specifically requested to indicate whether the Veteran has been advised or ordered by any physician to regulate his activities as a result of diabetes mellitus.  Any episodes of ketoacidosis or hyperglycemic reactions should be noted.  The examiner should indicate the number of hospitalizations due to diabetes as well as the frequency of visits to a diabetic care provider.  

The examiner should also address the impact that the Veteran's diabetes mellitus has on his employability, to include whether such renders him unemployable. 

Any opinion offered must be accompanied by supporting rationale.   

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
          A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

